if NRS 213.1243(8) was not enjoined, the State should be precluded from
                   pressing charges against White under that statute because of the positions
                   taken by the Nevada Attorney General's Office and the Legislative
                   Counsel Bureau that the statute's operation had been suspended.
                               In the federal case, the State of Nevada appealed the federal
                   court injunction, and in 2012, the Ninth Circuit overturned the injunction
                   as related to A.B. 579 and remanded the injunction over S.B. 471 to the
                   federal district court. ACLU of Nevada v. Masto, 670 F.3d 1046 (9th Cir.
                   2012). In February 2013, the federal district court issued an order
                   narrowing the scope of the injunction against S.B. 471. The 2013 order
                   clarifies the scope of the injunction over NRS 213.1243(8), the statute
                   under which White was charged.
                               In the instant appeal—which pre-dates the February 2013
                   order narrowing the injunction—the parties devote the majority of their
                   efforts to arguing the scope of the 2008 injunction. Although White briefly
                   raises constitutional and fairness concerns for lack of notice that his
                   conduct could subject him to a felony charge, especially given the
                   Legislative Counsel Bureau and Attorney General's Office opinions, these
                   concerns were neither fully briefed to, nor decided by, the district court.
                   These issues deserve development in the first instance in the district
                   court. We therefore vacate the district court's order dismissing the
                   conviction and remand to the district court to determine: (1) the effect of
                   the 2013 order, which clarified the scope of the injunction; (2) White's
                   liability under the pre-2008 statutory scheme if the amendments cannot
                   be enforced against White; (3) the effect of the uncertainty, if any, of the
                   law concerning NRS 213.1243(8) at the time White was charged and
                   convicted; and (4) such other issues as the parties may raise on remand.

SUPREME COURT
       OF
     NEVADA
                                                         2
(0) 1947A 43, 41
                           This order constitutes our final disposition of this appeal. Any
                subsequent appeal shall be docketed as a new matter.
                           It is so ORDERED.




                                                                                   C.J.




                                                  Gibbons


                                                                                    J.
                                                  Hardesty



                                                  Parraguirre


                                                                               ,    J.



                                                                                    J.




                                                  Saitta



                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Clark County Public Defender
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A